Citation Nr: 1422372	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-15 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an ear, nose, and throat (ENT) condition.

2.  Entitlement to service connection for sinusitis, to include as secondary to an ENT condition.

3.  Entitlement to service connection for an esophagus condition, to include as secondary to an ENT condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from March 1954 to January 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2010, the Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

In March 2010, the Board denied entitlement to service connection for an ENT condition, for sinusitis, and for an esophagus condition.  In December 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand these three issues to the Board.  In September 2011, October 2012, May 2013 and November 2013, the Board remanded these issues for further evidentiary development.  They are now before the Board for final appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence or by competent and credible lay evidence that the Veteran's ENT condition is related to active duty.

2.  There has been no demonstration by competent medical evidence or by competent and credible lay evidence that the Veteran's sinusitis is related to active duty, or that it was proximately caused or aggravated by service-connected disability.

3.  There has been no demonstration by competent medical evidence or by competent and credible lay evidence that the Veteran's esophagus condition is related to active duty, or that it was proximately caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  An ENT condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  Sinusitis was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2013).

3.  An esophagus condition was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a January 2006 letter.  Dingess notice was provided in May 2006.   Thereafter, the claims on appeal were readjudicated in a May 2008 statement of the case.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, VA has obtained the available service treatment records, VA medical records and private medical records.  VA has assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  The record contains the transcript of the January 2010 hearing before the undersigned Veterans Law Judge.  VA has obtained VA treatment records, including those identified in the Joint Motion.  In November 2012, the Social Security Administration informed VA that there were no medical records for the Veteran, and that either the Veteran did not file for benefits or he filed for benefits but no medical records were obtained.  The National Personnel Records Center (NPRC), responding to a request for information from the VA, reported in October 2005 that the Veteran's records were fire-related, and provided copies of records dated in March and April 1954 from the Surgeon General's Office (SGO) pertaining to the Veteran.  

The record reflects that the Veteran's service treatment records are mostly unavailable.  In cases such as these, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46   (1996). 

When VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Board observes that in the January 2006 letter, the Veteran was advised that his service treatment records were not available, and he was informed that he could submit alternative sources of evidence, include statements from service medical personnel; letters written during service; "buddy" certificates; and medical evidence following service. 

In addition, VA obtained a medical opinion in January 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2014 medical opinion is adequate, as it reflects a review of the Veteran's claims file, CAPRI folders, VBMS folders and Houston VAMC clinic notes.  It considers all of the pertinent evidence of record and the statements of the Veteran, and provide rationales for the opinions offered.  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

All development requested by the Joint Motion and the Board's prior remands has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file or electronic files; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.  In such a case, compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen, supra. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Board notes that the Veteran's claim for service connection for sleep apnea was denied by the RO in its April 2006 decision. The Veteran was notified of this decision and he did not file a timely appeal as to this denial. Hence, the April 2006 decision is final as to this issue, and the issue of service connection for sleep apnea is not before the Board. 38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 20.200, 20.201. 

The Veteran contends that during service he broke his nose, which caused an ENT condition and sinusitis.  The Board notes that he has made conflicting statements as to the incident(s) in which he purportedly fractured his nose. 

By a statement dated in December 2005, the Veteran said that during service he was forced to stand at attention for an extended period, while he was ill (which was later diagnosed as pneumonia).  He said that he passed out and fell down, breaking his nose in several places, fracturing his spine, tearing a rotator cuff, damaging his knees, and incurring abrasions on his knees, elbows and face. 

At his January 2010 Board hearing, the Veteran testified that he broke his nose in service when someone punched him in the nose.  He also said he broke his nose four times (although it appears that he meant that his nose was fractured in four places).  He said he did not seek treatment for a broken nose in service, but sought treatment for this condition shortly after service.  Records of such post-service treatment are not on file. 

The available service treatment records are negative for any nasal fracture or nose disability.  The available service treatment records document that the Veteran was diagnosed with acute pharyngitis in March 1954.  The report of the Veteran's January 1956 separation examination lists his head, face, neck, scalp, ears, nose, sinuses, mouth and throat as clinically normal.

Post-service medical records are negative for treatment or diagnosis of a nose disability, an ENT condition, or sinusitis for approximately 40 years after separation from service.

The first post-service medical records documenting a nose disability are dated in 1998, more than 40 years after his service discharge.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Private medical records dated in 1998 and 1999 reflect that the Veteran was diagnosed with septal deviation, turbinate hypertrophy, and chronic rhinitis and had surgery for a deviated septum.  A May 1999 treatment note reflects that the Veteran's chief complaint was "sleep apnea/nose stuffed up," and that this complaint began two years prior.  The examiner noted that the Veteran had septal deviation and turbinate hypertrophy, and nasal congestion and blockage caused by using nasal spray.  The diagnostic impression was septal deviation and turbinate hypertrophy.  A May 1999 consultation report by reflects that the Veteran complained of sinus stuffiness or difficulty breathing through his nose.  The consulting physician diagnosed obstructive sleep apnea and a deviated nasal septum, and recommended weaning the Veteran from 4-Way Nasal Spray.  Records reflect that the Veteran underwent septoplasty with bilateral turbinate reduction in June 1999. 

VA medical records dated from 2001 to 2007 reflect that the Veteran has been diagnosed with sinusitis.  A September 2001 VA pain consult reflects that the Veteran presented for treatment of arthritis.  During the examination, he denied a history of prior head injury.  He also denied nasal discharge or sinus trouble.  A September 2009 VA treatment record provides a diagnosis of pharyngitis/otitis media.  

At his January 2010 hearing, the Veteran testified that no doctors had told him that his sinusitis was related to his reported nasal fractures. 

The January 2014 VA medical opinion provides that it was less likely as not that any ENT condition diagnosed during the appeal period, including the pharyngitis diagnosed in the September 2009 VA treatment record, even if presently resolved, was etiologically related to service.  Furthermore, the Veteran's sinusitis or esophagus condition was less likely as not caused or aggravated by the Veteran's ENT condition (the acute pharyngitis noted in military treatment records in 1954 or pharyngitis/otitis media noted in September 2009) 

As a rationale, the current examiner noted that the Veteran was treated for acute pharyngitis in 1954 in the military, and again in September 2009 along with an ear infection (otitis media).  On follow-up examination dated on October 21, 2009, the Veteran's symptoms had resolved.  The Veteran developed upper respiratory tract infection on July 20, 2012, but did not have a sore throat nor a sinus infection. 

The current examiner stated that "[t]herefore, even though the Veteran currently DOES NOT have any symptoms of throat, sinus, or esophagus, it is mindless to believe scientifically that an event in 1954 could still be present in 2014 to cause trouble for this Veteran (capitalization in original)."  The current examiner quoted a prior VA examiner who wrote in a May 2013 VA examination report that "... I AM UNABLE TO PROVIDE AN EXPLAINATION FOR A RELATIONSHIP BETWEEN AN EVENT THAT OCCURED IN 1954 AND RESOLVED AND ANOTHER SIMILAR EVENT THAT OCCURED 45 YEARS LATER AND RESOLVED, WITHOUT RESORT TO SPECULATION AND CONJECTURE (capitalization in original)."   

The current examiner also quoted a prior VA examiner who wrote in a September 2013 VA examination report (that was found inadequate by the Board's November 2013 remand because it failed to consider or address the Veteran's September 2009 diagnosis of pharyngitis, or address whether any pharyngitis manifested during the pendency of the appeal, even if presently resolved, was etiologically related to the Veteran's service) that "I find no evidence of disease or dysfunction concerning the upper aerodigestive tract.  It is less likely than not that chronic pharyngitis or other throat complaints are related to military service." 

The current examiner noted that the Veteran detailed his medical condition by writing in August 2009.  The Veteran noted that he had "tonsillectomy 1940" and "rhinoplasty 1988".  Also, he detailed his medications including supplements and prescribed medications.  There were no ENT medications listed and no other ENT diagnosis that the Veteran, himself, gave.  The examiner stated that, for a Veteran who stated Ph.D. by his name, it was odd that he did not bother to write down anything wrong with his throat, sinus, or esophagus. 

The Board finds that the January 2014 VA medical opinion constitutes probative evidence against the Veteran's claims.  It is based on a detailed and thorough review of the medical record.  The current examiner explained his opinions with references to the Veteran's active duty and post-service medical history.  The Board is aware that the current examiner did quote from a VA examination report found inadequate by the Board's November 2013 remand (the September 2013 VA examination report).  However, unlike the September 2013 examiner, the current examiner did consider and address the Veteran's September 2009 diagnosis of pharyngitis, and did address whether any pharyngitis manifested during the pendency of the appeal, even if presently resolved, was etiologically related to the Veteran's service.  Thus, he did provide an adequate rationale for the September 2013 VA medical opinion that he endorsed.  

The current examiner's specific references to the medical record is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the January 2014 VA opinion.  In fact, the medical record is negative for any evidence linking the Veteran's ENT condition to his active duty, or any evidence linking the Veteran's sinusitis or esophagus condition to his active duty or a service-connected disability.  There is no medical evidence in the file that the Veteran currently has an esophagus condition.  Despite requests for clarification, the Veteran has not specifically identified the nature of this claimed condition.  There is no medical evidence showing that a physician has diagnosed the Veteran with any disability as a residual of a nasal fracture.  In fact, his nasal congestion and blockage have been linked to his use of nasal spray.  

With respect to each of the Veteran's claims, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

The Board finds that the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as an opinion that his current septal deviation, turbinate hypertrophy, chronic rhinitis, pharyngitis or sinusitis are causally related to service, including documented pharyngitis and/or pneumonia, or his reported in-service nasal fracture.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Moreover, the Board finds that the Veteran's assertions as to each claim are not credible.  While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  

Further, although the Veteran has reported that he fractured his nose in service, the Board finds that his radically different reports of the manner in which his nose was fractured, the rather extensive list of injuries allegedly received when falling down from a standing position (see his December 2005 statement), as well as his testimony that he never sought treatment for a broken nose in service, all cast doubt on the credibility of his reported in-service nasal fracture.  

The Veteran's post-service medical records (containing no evidence linking an ENT condition to his active duty, or any evidence linking sinusitis or esophagus condition to his active duty or a service-connected disability) outweigh his contentions. 

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for an ENT condition; sinusitis, to include as secondary to an ENT condition; or an esophagus condition, to include as secondary to an ENT condition.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an ENT condition is denied.

Service connection for sinusitis, to include as secondary to an ENT condition, is denied.

Service connection for an esophagus condition, to include as secondary to an ENT condition, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


